                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 1 of 12 Page ID #:1939



                          1    [See signature blocks for counsel information]

                          2
                                                   UNITED STATES DISTRICT COURT
                          3
                                                 CENTRAL DISTRICT OF CALIFORNIA
                          4
                          5    DOCUMENT SECURITY SYSTEMS,                Case No. 8:17-cv-00981-JVS-JCG
                          6    INC.,
                                                                         JOINT STATUS REPORT
                          7                Plaintiff,
                          8
                                     v.
                          9
                         10    SEOUL SEMICONDUCTOR CO.,
                               LTD., and SEOUL
                         11    SEMICONDUCTOR, INC.,
RUSS, AUGUST & KABAT




                         12
                                      Defendants.
                         13    DOCUMENT SECURITY SYSTEMS,                Case No. 2:17-cv-04263-JVS-JCG
                         14    INC.,

                         15                Plaintiff,
                         16
                                     v.
                         17
                         18    CREE, INC.,

                         19           Defendant.
                         20    DOCUMENT SECURITY SYSTEMS,                Case No. 2:17-cv-04273-JVS-JCG
                               INC.,
                         21
                         22                Plaintiff,
                         23          v.
                         24
                               EVERLIGHT ELECTRONICS CO.,
                         25    LTD., and EVERLIGHT AMERICAS,
                         26    INC.,
                         27           Defendants.
                         28    DOCUMENT SECURITY SYSTEMS,                Case No. 2:17-cv-06050-JVS-JCG
                               INC.,

                                                              JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 2 of 12 Page ID #:1940



                          1
                                           Plaintiff,
                          2
                          3          v.

                          4    LITE-ON, INC., and LITE-ON
                          5    TECHNOLOGY CORPORATION,

                          6                Defendants.
                          7
                          8
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28


                                                            JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 3 of 12 Page ID #:1941



                          1          Pursuant to the Court’s Order Granting Defendants’ Motion to Stay Action

                          2    Pending Inter Partes Review Proceedings (8:17-cv-00981; Doc. No. 86), Plaintiff
                          3
                               Document Security Systems, Inc. (“DSS”) and Defendants Seoul Semiconductor
                          4
                          5    Co., Ld., Seoul Semiconductor, Inc., Cree, Inc., Everlight Electronics Co., Ld.,

                          6    Everlight Americas, Inc., Lite-On, Inc., and Lite-On Technology Corporation
                          7
                               (collectively, “Defendants”), through their respective counsel, respectfully notify the
                          8
                          9    Court of the current status of the Inter Partes Reviews filed by Defendants:

                         10      IPR Case No.      Patent No.      Date            Institution       Current Status
                         11                                        Filed            Decision
RUSS, AUGUST & KABAT




                         12     IPR2018-00265       6,949,771     12/3/17       Instituted 6/7/18     Final Written
                         13                                                                         Decision expected
                         14                                                                           by 6/7/2019
                         15     IPR2018-00333       7,256,486    12/21/17           Instituted        Final Written
                         16                                                          6/21/18        Decision expected
                         17                                                                           by 6/22/2019
                         18     IPR2018-00522       7,524,087     1/25/18       Instituted on        Oral Argument
                         19                                                     7/27/18               date: 4/4/19
                         20     IPR2018-01205       7,256,486    6/6/2018        Terminated by
                         21                                                       Order dated
                         22                                                      9/27/2018 and
                         23                                                        joined with
                         24                                                     IPR2018-00333
                         25     IPR2018-01223       6,949,771      6/7/18       Denied by Order
                         26                                                     dated 11/16/2018
                         27     IPR2018-01222       6,949,771      6/7/18       Denied by Order
                         28                                                     dated 11/14/2018
                                                                            1
                                                                JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 4 of 12 Page ID #:1942



                          1     IPR2018-01221     7,524,087     6/7/18       Denied by Order
                          2                                                  dated 11/14/2018
                          3     IPR2018-01220     7,256,486     6/7/18       Denied by Order
                          4                                                  dated 11/19/2018
                          5     IPR2018-01226     7,524,087     6/8/18        Terminated by
                          6                                                    Order dated
                          7                                                   9/27/2018 and
                          8                                                    joined with
                          9                                                  IPR2018-00522
                         10     IPR2018-01225     7,256,486     6/8/18        Terminated by
                         11                                                    Order dated
RUSS, AUGUST & KABAT




                         12                                                   9/27/2018 and
                         13                                                    joined with
                         14                                                  IPR2018-00333
                         15     IPR2018-01244     6,949,771     6/12/18       Terminated by
                         16                                                    Order dated
                         17                                                   9/27/2018 and
                         18                                                    joined with
                         19                                                  IPR2018-00265
                         20     IPR2018-01260     7,919,787     6/15/18       Terminated by
                         21                                                    Order dated
                         22                                                  11/14/2018 and
                         23                                                    joined with
                         24                                                   IPR2018-00965
                         25     IPR2018-00965     7,919,787     5/10/18      Instituted         Oral Argument
                                                                             10/29/18
                         26                                                                     date: July 30,
                         27                                                                         2019
                         28
                                                                         2
                                                              JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 5 of 12 Page ID #:1943



                          1     IPR2018-01165     7,524,087     5/25/18   Instituted       Oral Argument
                                                                          12/11/18
                          2                                                               date: August 28,
                          3                                                                    2019
                          4     IPR2018-01167     6,949,771     5/29/18   Institution
                                                                          Denied and
                          5                                               Terminated:
                          6                                               11/30/18
                                IPR2018-01166     7,256,486     5/30/18   Instituted       Oral Argument
                          7                                               11/30/18
                          8                                                               date: August 28,

                          9                                                                    2019

                         10     IPR2019-00506     7,256,486    12/28/18 Institution       PO Preliminary
                                                                        Decision
                         11                                             Pending            Response date:
RUSS, AUGUST & KABAT




                         12                                                                April 17, 2019

                         13     IPR2019-00398     6,949,771    12/10/18 Institution
                                                                        Decision
                         14                                             Pending
                         15     IPR2019-00397     6,949,771    12/10/18 Institution
                                                                        Decision
                         16                                             Pending
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                      3
                                                              JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 6 of 12 Page ID #:1944



                          1    DATED: March 26, 2019           RUSS AUGUST & KABAT

                          2
                          3
                                                               By:         /s/ Brian D. Ledahl
                          4                                          Brian Ledahl (Bar No. 186579)
                          5                                          bledahl@raklaw.com
                                                                     Neil A. Rubin (Bar No. 250761)
                          6                                          nrubin@raklaw.com
                          7                                          Jacob Buczko (Bar No. 269408)
                                                                     jbuczko@raklaw.com
                          8                                          Paul A. Kroeger (Bar No. 229074)
                          9                                          pkroeger@raklaw.com
                                                                     Minna Chan (Bar No. 305941)
                         10                                          mchan@raklaw.com
                         11                                          12424 Wilshire Boulevard 12th Floor
                                                                     Los Angeles, California 90025
RUSS, AUGUST & KABAT




                         12                                          Telephone: 310-826-7474
                         13                                          Facsimile: 310-826-6991
                         14                                          Attorneys for Plaintiff
                         15                                          Document Security Systems, Inc.
                               DATED: March 26, 2019                 LATHAM & WATKINS LLP
                         16
                         17
                         18
                                                               By:         /s/ Thomas W. Yeh
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                     4
                                                            JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 7 of 12 Page ID #:1945



                          1                                         Thomas W. Yeh (Bar No. 287118)
                                                                    Thomas.yeh@lw.com
                          2                                         355 South Grand Avenue, Suite 100
                          3                                         Los Angeles, CA 90071-1560
                                                                    Telephone: (213) 485-1234
                          4                                         Facsimile: (213) 891-8763
                          5
                                                                    Bradley A. Hyde (Bar No. 301145)
                          6                                         bradley.hyde@lw.com
                          7                                         140 Scott Drive
                                                                    Menlo Park, CA 94025
                          8                                         Telephone: (650) 328.4600
                          9                                         Facsimile: (650)463.2600

                         10                                         Charles H. Sanders (pro hac vice)
                         11                                         charles.sanders@lw.com
                                                                    Christopher Henry
RUSS, AUGUST & KABAT




                         12                                         christopher.henry@lw.com
                         13                                         200 Clarendon Street
                                                                    Boston, Massachusetts 02116
                         14                                         Telephone: (617) 948-6000
                         15                                         Facsimile: (617) 948-6001
                         16                                         Lesley M. Hamming (pro hac vice)
                         17                                         lesley.hamming@lw.com
                                                                    330 N. Wabash Avenue, Suite 2800
                         18                                         Chicago, Illinois 60611
                         19                                         Telephone: (312) 876-7700
                                                                    Facsimile: (312) 993-9767
                         20
                         21                                         HOLLAND & KNIGHT LLP
                                                                    Vito Costanzo (SBN 132754)
                         22                                         Vito.Costanzo@hklaw.com
                                                                    400 South Hope Street, 8th Floor
                         23                                         Los Angeles, CA 90071
                         24                                         Telephone: (213) 896-2409
                                                                    Facsimile: (213) 896-2450
                         25
                                                                    Michael B. Eisenberg (pro hac vice)
                         26                                         michael.eisenberg@hklaw.com
                         27                                         31 West 52nd Street
                                                                    New York, NY 10019
                         28                                         Telephone: (212) 513-3200
                                                                    5
                                                            JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 8 of 12 Page ID #:1946



                          1                                         Facsimile: (212) 385-9010

                          2                                         Attorneys for Defendants
                          3                                         Seoul Semiconductor Co., Ltd. and Seoul
                                                                    Semiconductor, Inc.
                          4
                          5
                          6
                          7
                          8
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                    6
                                                            JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 9 of 12 Page ID #:1947



                          1    DATED: March 26, 2019                 JONES DAY

                          2
                          3
                          4                                    By:          /s/ Steven J. Corr
                                                                     Steven J. Corr (Bar No. 216243)
                          5                                          555 South Flower Street
                          6                                          Fiftieth Floor
                                                                     Los Angeles, CA 90071
                          7                                          sjcorr@jonesday.com
                          8
                                                                     Blaney Harper (pro hac vice)
                          9                                          51 Louisiana Avenue, N.W.
                         10                                          Washington, D.C. 20001.2113
                                                                     bharper@jonesday.com
                         11
RUSS, AUGUST & KABAT




                         12                                          Attorneys for Defendant
                                                                     Cree, Inc.
                         13
                               DATED: March 26, 2019                 CHEN MALIN LLP
                         14
                         15
                         16
                                                               By:         /s/ Li Chen
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                      7
                                                            JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 10 of 12 Page ID #:1948



                           1                                          HANSON BRIDGETT LLP
                                                                      Garrett M. Mott (SBN 285128)
                           2                                          gmott@handsonbridgett.com
                           3                                          Raffi V. Zerounian (SBN 236388)
                                                                      rzerounian@hansonbridgett.com
                           4                                          555 S. Flower Street, Suite 650
                           5                                          Los Angeles, CA 90071
                                                                      Telephone: (213) 395-7620
                           6                                          Facsimile: (213) 395-7615
                           7
                                                                      Russell C. Peterson (SBN 264245)
                           8                                          russ.petersen@handsonbridgett.com
                           9                                          425 Market Street, 26th Floor
                                                                      San Francisco, CA 941051
                          10                                          Telephone: (415) 777-3200
                          11                                          Facsimile: (415) 541-9366
RUSS, AUGUST & KABAT




                          12                                          CHEN MALIN LLP
                          13                                          Li Chen (pro hac vice)
                                                                      lchen@chenmalin.com
                          14                                          Kristopher B. Leftwich (pro hac vice)
                          15                                          kleftwhich@chenmalin.com
                                                                      Steven C. Malin (pro hac vice)
                          16                                          smalin@chenmalin.com
                          17                                          1700 Pacific Avenue, Suite 2400
                                                                      Dallas, TX 75201
                          18                                          Telephone: (214) 627-9950
                          19                                          Facsimile: (214) 981-3400
                          20                                          Attorneys for Defendants
                          21                                          Everlight Electronics Co., Ltd., and
                                                                      Everlight Americas, Inc.
                          22
                               DATED: March 26, 2019                  PILLSBURY         WINTHROP           SHAW
                          23                                          PITTMAN LLP
                          24
                          25
                                                                By:         /s/ Brock S. Weber
                          26
                          27
                          28
                                                                      8
                                                             JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 11 of 12 Page ID #:1949



                           1                                        Christopher Kao (SBN 237716)
                                                                    Christopher.kao@pillsburylaw.com
                           2                                        David J. Tsai (SBN 244479)
                           3                                        David.tsai@pillsburylaw.com
                                                                    Brock S. Weber (SBN 261383)
                           4                                        Brock.weber@pillsburylaw.com
                           5                                        Four Embarcadero Center, 22nd Floor
                                                                    San Francisco, CA 94111
                           6                                        Telephone: (415) 983-1000
                           7                                        Facsimile: (415) 983-1200

                           8                                         Attorneys for Defendant
                           9                                         Lite-On, Inc.

                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                     9
                                                             JOINT STATUS REPORT
                       Case 8:17-cv-00981-JVS-JEM Document 92 Filed 03/26/19 Page 12 of 12 Page ID #:1950




                          1                             SIGNATURE ATTESTATION
                          2         Pursuant to Local Civil Rule 5-4.3.4(a)(2), the undersigned attests that
                          3   signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
                          4   content and have authorized the filing.
                          5
                          6
                          7
                              DATED: March 26, 2019                By: /s/ Brian Ledahl
                          8                                            Brian Ledahl
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14                             CERTIFICATE OF SERVICE
                         15         The undersigned certifies that the foregoing document was filed electronically
                         16   in compliance with Local Rule CV-5(a). As such, this document was served on all
                         17   counsel who have consented to electronic service on the date of filing.
                         18
                         19
                         20
                         21   DATED: March 26, 2019                By:      /s/ Brian D. Ledahl
                                                                         Brian D. Ledahl
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                         10
                                                              JOINT STATUS REPORT
